Citation Nr: 1330002	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  10-37 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for lumbar and thoracic strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from September 2004 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The Veteran's May 2009 notice of disagreement included the issue of entitlement to a compensable initial evaluation for lumbar and thoracic strain, as well as the issues of entitlement to a compensable initial evaluation for headaches, and entitlement to service connection for residuals of a neck injury, bilateral hearing loss and tinnitus.  The Veteran's August 2010 substantive appeal, however, limited his appeal to the issue of entitlement to a compensable initial evaluation for lumbar and thoracic strain only.  Thus, this is the only claim within the Board's jurisdiction.

The appeal is remanded to the RO.


REMAND

In his August 2010 substantive appeal regarding the above-captioned claim, the Veteran requested a Board hearing at the RO (a Travel Board hearing).  The Veteran has yet to be scheduled for this hearing.  Therefore, a remand is necessary in order for the Veteran to be afforded an opportunity to present testimony concerning his claim on appeal before the Board during a Travel Board hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700(a) (2013).

Accordingly, this case must be remanded for the following action:

The RO must schedule the Veteran for a Travel Board hearing at the earliest opportunity.  Notify him of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


